Per Curiam.
The only eyewitnesses to the accident were the two drivers. Their testimony was conflicting. The court reviewed the evidence, explained the law arising thereon, and gave proper instructions as to the burden of proof on each of the issues. Nothing in the record indicates the jury could have been confused or misled. The case involved a simple question: Which driver crossed over into the other’s traffic lane, thus causing the collision? The jury resolved the conflict in favor of the defendants. In the record, we find
No error.